
	
		I
		111th CONGRESS
		2d Session
		H. R. 6403
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2010
			Mr. Lewis of
			 California introduced the following bill; which was referred to the
			 Committee on
			 Appropriations, and in addition to the Committees on
			 Transportation and
			 Infrastructure and Oversight and Government Reform, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To immediately rescind all unobligated discretionary
		  stimulus funds, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Recovery and Reinvestment
			 Rescissions Act.
		2.Immediate rescission
			 of all unobligated discretionary stimulus fundsThere are hereby rescinded all unobligated
			 balances remaining available as of November 15, 2010, of the discretionary
			 appropriations provided by division A of the American Recovery and Reinvestment
			 Act of 2009 (Public Law 111–5).
		3.Prohibition on
			 use of stimulus funds for self-congratulatory signageHereafter, no Federal agency administering
			 funds provided by division A of the American Recovery and Reinvestment Act of
			 2009 (Public Law 111–5) may provide funding or reimbursement to any entity
			 awarded funds from such Act for the cost associated with physical signage or
			 other advertisement indicating that a project is funded by such Act.
		
